         Case 3:21-cv-00924-JAM Document 16 Filed 07/30/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

NICOLE WADE ET AL.,                                  :              No. 3:21-cv-00924-JAM
          Plaintiff,                                 :
                                                     :
               v.                                    :
                                                     :
UNIVERSITY OF CONNECTICUT                            :
BOARD OF TRUSTEES,                                   :
          Defendant.                                 :              JULY 30, 2021

                                    MOTION TO DISMISS

       Pursuant to Fed. R. Civ. P. Rule 12 (b) (1), the Defendant, the University of Connecticut

Board of Trustees (“UConn”), respectfully moves to dismiss the Plaintiffs’ Complaint in its

entirety for lack of subject matter jurisdiction. As set forth in the attached memorandum of law,

this lawsuit is barred by the Eleventh Amendment, and all three Plaintiffs lack standing to

challenge UConn’s COVID-19 vaccination policies.

       Accordingly, UConn respectfully requests that the Complaint be dismissed.



                                                     DEFENDANT,
                                                     UNIVERSITY OF CONNECTICUT
                                                     BOARD OF TRUSTEES

                                                     WILLIAM TONG
                                                     ATTORNEY GENERAL

                                                     BY: /s/ Timothy J. Holzman
                                                     Timothy J. Holzman (ct30420)
                                                     Mary Lenehan (ct15436)
                                                     Assistant Attorneys General
                                                     Office of the Attorney General
                                                     165 Capitol Avenue
                                                     Hartford, CT 06106
                                                     Tel.: (860) 808-5210
                                                     Fax: (860) 808-5385
                                                     Timothy.Holzman@ct.gov
                                                     Mary.Lenehan@ct.gov

                                                1
         Case 3:21-cv-00924-JAM Document 16 Filed 07/30/21 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021, a copy of the foregoing was electronically filed.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.




                                             /s/ Timothy J. Holzman
                                             Assistant Attorney General




                                                2
